     Case 2:19-cv-00486-MCE-DB Document 54 Filed 08/31/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GENTRY WILLIAMS,                                No. 2: 19-cv-0486 MCE DB P
12                       Plaintiff,
13            v.                                         ORDER
14       J. FANNON,
15                       Defendant.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The undersigned herein addresses plaintiff’s failure to comply with the July

19   19, 2021 order for plaintiff to pay sanctions of $1000.

20           On May 25, 2021, the undersigned conducted a settlement conference in this action. This

21   action settled. Pursuant to the terms of the settlement that were placed on the record, defendant

22   agreed to pay plaintiff $2500 and the parties agreed to dismiss this action with prejudice. 1

23           At the settlement conference, the undersigned instructed plaintiff to prepare and send

24   defendant a notice of voluntary dismissal with prejudice of this action. Upon receipt of the notice

25   of dismissal, the undersigned directed defendant to sign and file the notice of dismissal within

26
     1
27      At the settlement conference, the parties agreed that the transcript from the settlement
     conference would be the formal settlement agreement. (See ECF No. 47 (transcript from
28   settlement conference).)
                                                       1
     Case 2:19-cv-00486-MCE-DB Document 54 Filed 08/31/21 Page 2 of 3


 1   thirty days of May 25, 2021.

 2          Following the settlement conference, defendant provided the court with proof of payment

 3   of the settlement money.

 4          Plaintiff did not comply with the order to send defendant the notice of dismissal. Instead,

 5   plaintiff filed a document titled “Private Settlement Agreement and Release of All Claims on

 6   Defendant J. Fannon.” (ECF No. 49.) This document is not a notice of voluntary dismissal with

 7   prejudice. This document also significantly misrepresents the terms of the settlement and does

 8   not contain defendant Fannon’s signature.

 9          On June 25, 2021, the undersigned ordered plaintiff to mail defendant Fannon a signed

10   notice of voluntary dismissal with prejudice within fourteen days of the order. (ECF No. 50.)

11   The undersigned ordered defendant to sign and file this notice within thirty days of the order.

12   (Id.) If defendant Fannon did not receive the notice from plaintiff within fourteen days, the

13   undersigned directed defendant Fannon to notify the court. (Id.) In the June 25, 2021 order, the

14   undersigned cautioned plaintiff that failure to comply with the order may result in the imposition

15   of monetary sanctions. (Id.)

16          On July 14, 2021, defendant Fannon filed a notice stating that he did not receive a notice

17   of voluntary dismissal from plaintiff within fourteen days of the June 25, 2021 order. (ECF No.

18   51.)

19          On July 19, 2021, the undersigned dismissed this action with prejudice. (ECF No. 52.)

20   The undersigned also ordered plaintiff to pay, within fourteen days of the date of the order,

21   sanctions of $1000.00 for his failure to comply with the June 25, 2021 order directing him to send

22   defendant Fannon a notice of voluntary dismissal with prejudice. (Id.) Fourteen days passed and

23   plaintiff did not pay the sanctions.

24          Accordingly, the undersigned herein refers this action to the Office of the California

25   Attorney General and the California Department of Corrections and Rehabilitation (“CDCR”) to

26   determine whether plaintiff has sufficient money in his trust account to pay the sanctions ordered

27   in the July 19, 2021 order. If plaintiff has sufficient money to pay the sanctions, the Office of the

28   California Attorney General and/or CDCR shall take appropriate measures to ensure that plaintiff
                                                        2
     Case 2:19-cv-00486-MCE-DB Document 54 Filed 08/31/21 Page 3 of 3


 1   complies with the July 19, 2021 order. If plaintiff does not have sufficient money in his trust

 2   account to pay the sanctions, the undersigned orders that any money plaintiff receives from future

 3   settlements or judgments shall be applied toward the sanctions ordered in the July 19, 2021 order.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.   This action is referred to the Office of California Attorney General and CDCR to

 6               determine whether plaintiff has sufficient money in his trust account to pay the

 7               sanctions ordered in the July 19, 2021 order; if plaintiff has sufficient money, the

 8               Office of the California Attorney General and/or CDCR shall take appropriate

 9               measures to ensure that plaintiff complies with the July 19, 2021 order;

10          2. If plaintiff does not have sufficient money in his trust account to pay the sanctions,

11               any money plaintiff receives from future settlements or judgments shall be applied

12               toward the sanctions ordered in the July 19, 2021 order;

13          3. The Clerk of the Court shall serve this order on Supervising Deputy Attorney General

14               Monica Anderson.

15   Dated: August 31, 2021

16

17

18

19

20

21
     Will486.san
22

23

24

25

26

27

28
                                                        3
